My views on the basic question in this case are quite clearly indicated by my special concurring opinion in State ex rel.
Redavats v. Brown, 100 Fla. 409, 129 So. 782, and in my dissenting opinion in Orange County v. Robinson, 149 So. 604, but the law on this question was settled by the opinion and decision in the last named case adversely to the views expressed by me in my dissenting opinion, and Judge LOVE in preparing the above opinion for the Court is of course justified in following the decision of the Court in that case. While I have not changed my personal views, I deem the question settled by the decision in the case referred to, and therefore concur in the foregoing opinion.
              PETITION FOR MODIFICATION OF OPINION.